Citation Nr: 1031114	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher disability rating for a left hip 
disorder, which was rated as 10 percent from February 6, 2002, at 
100 percent from October 2, 2005, and at 30 percent from January 
1, 2007.

2.  Entitlement to a disability rating in excess of 10 percent 
for a right ankle disorder.

3.  Entitlement to a disability rating in excess of 10 percent 
for a right knee disorder.

4.  Entitlement to a disability rating in excess of 10 percent 
for a left knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to August 
1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
The RO in Atlanta, Georgia, currently has jurisdiction over the 
Veteran's VA claims folder.

In August 2008, the Board remanded this case for further 
evidentiary development to include new examinations to evaluate 
the current nature and severity of the service-connected 
disabilities that are the subject of this appeal.  These 
examinations were accomplished in August 2009, and all other 
development directed by the Board's remand appears to have been 
accomplished.  Accordingly, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

As detailed below, the Board, in accord with the holding 
of Rice v. Shinseki, 22 Vet. App. 447 (2009), considered 
whether the Veteran is entitled to a total rating based 
upon individual unemployability (TDIU) due to the service-
connected disabilities that are the subject of this 
appeal.  However, this adjudication does not address 
whether these disabilities combined with the other 
service-connected disabilities (degenerative arthritis of 
the left knee, major depressive disorder, residuals of 
left medial meniscectomy, low back disorder, and left hip 
scar) would warrant such a rating.  Further, as part of 
the August 2008 remand, the Board referred the issue of 
entitlement to TDIU due to all of the service-connected 
disabilities to the RO for appropriate action, but it does 
not appear such an issue has, as yet, been adjudicated 
below.  Accordingly, this issue is again referred to the 
RO for appropriate action.
FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  For the period prior to October 2, 2005, the Veteran's 
service-connected left hip disorder was not manifested by flexion 
limited to 30 degrees or less, nor limitation of abduction with 
motion lost beyond 10 degrees.  

3.  The Veteran underwent total left hip replacement in October 
2005.

4.  For the period as of and since January 1, 2007, the Veteran's 
service-connected left hip disorder has not been manifested by 
moderately severe residuals of his left hip replacement to 
include weakness, pain, or limitation of motion.  

5.  The Veteran's service-connected right ankle disorder is not 
manifested by marked limitation of motion nor ankylosis.

6.  The Veteran's service-connected right knee disorder is not 
manifested by flexion limited to 30 degrees or less, nor 
extension limited to 15 degrees or more, nor recurrent 
subluxation or instability.

7.  The Veteran's service-connected left knee scar involves only 
one scar, does not cover an area or areas exceeding 12 square 
inches (77 sq. cm.), nor does it result in limitation of motion.

8.  The Veteran's service-connected left hip disorder, right 
ankle disorder, right knee disorder, and left knee scar do not by 
themselves or together present such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards, nor do they prevent him from 
obtaining and/or maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected left hip disorder prior to October 2, 
2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5251-5253 (2009).

2.  The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected left hip disorder for the period from 
January 1, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 
(2009).

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected right ankle disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2009).

4.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected right knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260-5261 (2009).

5.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected left knee scar are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.118, 
Diagnostic Code 7800-7806 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in November 2003, which is clearly 
prior to the July 2004 rating decision that is the subject of 
this appeal.  However, the Board observes that this letter did 
not specifically refer to the issues that are the subject of this 
appeal.  Still, he was sent additional correspondence in August 
2008 which did refer to these issues, followed by readjudication 
of the appeal by an February 2010 Supplemental Statement of the 
Case.  The Court has held that such development "cures" the 
timing problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  

In pertinent part, the August 2008 VCAA letter informed the 
Veteran of what was necessary to substantiate his current 
appellate claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the August 2008 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, in 
statements dated in September 2006, June 2008, and July 2010, the 
Veteran's accredited representative cited to relevant statutory 
and regulatory provisions regarding his current increased rating 
claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to substantiate 
the claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various medical records were obtained and considered in 
conjunction with this appeal.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any relevant evidence that has not been obtained or requested.  
As part of his April 2006 Substantive Appeal, he indicated that 
he did not desire a hearing in conjunction with this appeal.  
Moreover, he was accorded VA medical examinations regarding this 
case in June 2004 and August 2009 which included findings as to 
the symptomatology of the service-connected disabilities that are 
the subject of this appeal.  The Board notes that the findings on 
these examinations are consistent with the treatment records on 
file, as well as the relevant rating criteria.  Additionally, no 
inaccuracies or prejudice has been demonstrated therein, nor has 
the Veteran indicated any of these disabilities have increased in 
severity since the most recent examination.  Accordingly, the 
Board finds that these examinations are adequate for resolution 
of this case.  Consequently, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Here, the Veteran has indicated that his left hip, right 
knee, and right ankle disorders are all manifested by pain.  
However, the focus of this appeal is whether these complaints of 
pain do or will result in functional impairment to the extent 
necessary for disability ratings in excess of those currently in 
effect.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In fact, the Veteran is already in receipt of such staged ratings 
for his service-connected left hip disorder.

With regard to the Veteran's request for increased schedular 
evaluations, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

The terms "mild," "moderate," and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  The use of 
terminology such as "moderate" or "severe" by VA examiners and 
others, although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Analysis - Left hip

Prior to October 2, 2005

The Board observes that Diagnostic Code 5251, which evaluates 
limitation of extension, does not provide for a rating in excess 
of 10 percent.  Consequently, Diagnostic Code 5251 is not for 
application in this case.

Diagnostic Code 5252 provides that a 10 percent disability rating 
is contemplated for flexion of the thigh limited to 45 degrees.  
A 20 percent disability rating is warranted for flexion limited 
to 30 degrees.  A 30 percent disability rating is warranted for 
flexion limited to 20 degrees.  Finally, a 40 percent disability 
rating is warranted for flexion limited to 10 degrees.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5253, for impairment of the thigh, where 
there is limitation of rotation of the affected leg, cannot toe-
out more than 15 degrees; or there is limitation of abduction of 
the thigh and cannot cross legs, a 10 percent evaluation is 
assigned.  Where there is limitation of abduction with motion 
lost beyond 10 degrees, a 20 percent rating is assigned.  38 
C.F.R. § 4.71a.

Normal ranges of hip motion are flexion from zero degrees to 125 
degrees; abduction from zero degrees to 45 degrees.  38 C.F.R. § 
4.17a, Plate II.

In this case, the Board finds that prior to October 2, 2005, the 
Veteran's service-connected left hip disorder was not manifested 
by flexion limited to 30 degrees or less, nor limitation of 
abduction with motion lost beyond 10 degrees.  The June 2004 VA 
examination showed the left hip had flexion to 115 degrees, 
extension to 30 degrees, adduction to 25 degrees, abduction to 30 
degrees, and external rotation to 35 degrees.  Although no 
opinion appears to have been promulgated as to whether pain 
resulted in additional loss of motion during flare-ups, there is 
nothing to indicate that a higher rating would result.

The Board further finds that consideration of Diagnostic Code 
5255, which evaluates malunion of the femur with hip disability, 
is not for consideration as impairment of the femur is not part 
of the service-connected disability.

For the period as of January 1, 2007

The record reflects that the Veteran had a total left hip 
replacement in October 2005.  Diagnostic Code 5054 provides a 100 
percent rating for hip replacement (prosthesis) with prosthetic 
replacement of the head of the femur or of the acetabulum for one 
year following implantation of prosthesis.  A minimum 30 percent 
disability rating is to be assigned following the implantation of 
a hip prosthesis.  A 50 percent rating is warranted where there 
are moderately severe residuals of weakness, pain, or limitation 
of motion.  A 70 percent rating is warranted for markedly severe 
residual weakness, pain, or limitation of motion.  A 90 percent 
rating is warranted for painful motion or weakness such as to 
require the use of crutches.  38 C.F.R. § 4.71a.

In this case, the Veteran was granted temporary total disability 
from the date of surgery, as well as a one year total rating was 
assigned pursuant to Diagnostic Code 5054.  The temporary total 
rating was in effect until January 1, 2007, at which time the 
rating was reduced and a 30 percent rating was assigned.

The Board observes that the Veteran's representative asserted in 
the July 2010 statement that a 50 percent rating was warranted as 
Diagnostic Code 5054 only requires there be limitation of motion.  
However, the Code actually requires there be moderately severe 
limitation of motion for such a rating.  In this case, the record 
does not reflect the Veteran had moderately severe residuals of 
his left hip replacement to include weakness, pain, or limitation 
of motion.  Specifically, the August 2009 VA examination noted 
that the Veteran walked with a slight limp, and that the left leg 
was a half an inch shorter than the right.  It was also noted 
that he used a raised shoe but did not come in with the shoes for 
the examination.  It was also noted that it was not an antalgic 
limp.  Range of motion for the left hip showed flexion to 80 
degrees, extension to zero degrees, abduction to 20 degrees, 
adduction to 20 degrees, internal rotation to 15 degrees, and 
external rotation to 40 degrees.  The examiner noted that the 
Veteran did have some loss of flexion of the hip.  However, the 
examiner also noted that range of motion testing of the left hip 
was repeated 3 times, and there was no evidence of pain, 
weakness, instability, or incoordination.  Hence, there was no 
additional loss of motion with repeated testings.  The Board 
finds that the documented loss of motion does not constitute 
moderately severe impairment when compared to normal.  Moreover, 
X-rays of the left hip showed the hip replacement in a 
satisfactory position with no evidence of loosening.  The 
examiner also commented that the Veteran had moderate disability 
in the left hip joint.

In view of the foregoing, the Board finds that the Veteran's left 
hip disorder is adequately reflected by the current 30 percent 
rating, and that he does not meet or nearly approximate the 
criteria for a higher rating under Diagnostic Code 5054.

Analysis - Right ankle

Diagnostic Code 5271 provides assignment of a 10 percent rating 
for moderate limited motion of the ankle, and a 20 percent rating 
for marked limited motion. 38 C.F.R. § 4.71a.  This Code does not 
provide for a rating in excess of 20 percent. The words 
"moderate" and "marked" as used in the various diagnostic codes 
are not defined in the VA Schedule for Rating Disabilities. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence for "equitable and just decisions."  
38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees, and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

In this case, the June 2004 VA examination showed the right ankle 
had dorsiflexion to 20 degrees, and plantar flexion to 45 
degrees.  In short, it showed normal ankle motion.  The more 
recent August 2009 VA examination showed the right hand showed no 
evidence of swelling or redness, or tenderness around the ankle.  
Moreover, range of motion testing showed dorsiflexion to 20 
degrees, and plantar flexion to 40 degrees.  Thus, he had normal 
dorsiflexion, and very little loss of plantar flexion.  
Accordingly, the service-connected right ankle disorder is not 
manifested by marked limitation of motion.

Diagnostic Code 5270 provides criteria for ankylosis of the 
ankle.  However, the record does not reflect the Veteran has been 
diagnosed with ankylosis of the right ankle.  In fact, the August 
2009 VA examination specifically stated he had no ankylosis.  
Consequently, this Code is not for application in the instant 
case.




Analysis - Right knee

The criteria for disabilities of the knee and leg are found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  However, the 
Board notes that the required manifestations for evaluation under 
Diagnostic Codes 5256 (knee, ankylosis), 5258 (cartilage, 
dislocated, semilunar), 5259 (symptomatic removal of semilunar 
cartilage), 5262 (tibia and fibula, impairment of), and 5263 
(genu recurvatum) are not applicable, as the presence of 
ankylosis of the right knee, dislocation or removal of the 
semilunar cartilage, impairment of the tibia or fibula, or genu 
recurvatum have not been demonstrated.

Diagnostic Code 5260 provides for limitation of flexion of the 
leg.  Where flexion is limited to 60 degrees, a 0 percent rating 
is provided; when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent is 
assigned; and when flexion is limited to 15 degrees, 30 percent 
is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of 
the leg.  When there is limitation of extension of the leg to 5 
degrees, a zero percent rating is assigned; when the limitation 
is to 10 degrees, a 10 percent rating is assignable; when the 
limitation is to 15 degrees, 20 percent is assigned; when 
extension is limited to 20 degrees, 30 percent is assigned; when 
extension is limited to 30 degrees, 40 percent is assigned; and 
when it is limited to 45 degrees, 50 percent is assigned.  
38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

In this case, the Veteran's service-connected right knee disorder 
is not manifested by flexion limited to 30 degrees or less, nor 
extension limited to 15 degrees or more.  For example, the June 
2004 VA examination showed the right knee had range of motion 
from zero to 120 degrees of flexion.  The August 2009 VA 
examination showed the right knee had no evidence of swelling, 
redness or wasting of the quadriceps musculature.  There was no 
knee effusion.  Further, range of motion was full with extension 
to zero degrees, and flexion to 140 degrees.  Range of motion 
testing of the right knee was repeated 3 times, and there was no 
evidence of pain, weakness, instability, or incoordination.  
Hence, there was no additional loss of motion with repeated 
testings.

The General Counsel for VA, in a precedent opinion dated July 1, 
1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  General Counsel stated that when 
a knee disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion which at least meets 
the criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

In this case, however, the record does not reflect the Veteran is 
entitled to a separate rating under Diagnostic Code 5257.  Knee 
stability was found to be within normal limits bilaterally on the 
July 2004 VA examination.  Moreover, the Veteran had good 
stability in both the anteroposterior and mediolateral planes on 
the more recent August 2009 VA examination.  In short, the 
Veteran does not have recurrent subluxation and/or instability to 
warrant consideration of Diagnostic Code 5257.

Analysis - Left knee scar

The criteria for evaluation of the scars is found at 38 C.F.R. § 
4.118, Diagnostic Codes 7800 to 7806.  

Initially, the Board observes that the Veteran's left knee scar 
is currently evaluated as 10 percent disabling under Diagnostic 
Code 7804 for a tender and painful scar.  The Board acknowledges 
that the current version of this Code provides for higher 
compensable ratings for multiple unstable or painful scars.  For 
example, under Diagnostic Code 7804, one or two scars that are 
unstable or painful warrant a 10 percent rating; three or four 
scars that are unstable or painful warrant a 20 percent rating; 
and five or more scars that are unstable or painful warrant a 
maximum 30 percent rating.  In this case, however, there is only 
one left knee scar.  Therefore, this Code does not provide a 
basis for a rating in excess of 10 percent based on the facts of 
this case.

The Board further finds that Diagnostic Codes 7800, 7802, 7803, 
and 7806 are not applicable in this case.  Diagnostic Code 7800 
provides criteria for evaluation of scars causing disfigurement 
of the head, face, or neck, and not the left knee; while 
Diagnostic Code 7806 evaluates dermatitis or eczema, and not the 
type of scarring present in this case.  Regarding Diagnostic 
Codes 7802 and 7803, the Board observes that they both provide a 
maximum rating of 10 percent.  As the Veteran is already in 
receipt of a 10 percent rating for his left knee scar, they do 
not provide a basis to award the benefit sought on appeal.

Under Diagnostic Code 7801, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is warranted 
when the area or areas exceed 12 square inches (77 sq. cm.). A 30 
percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.), while a 40 percent rating requires an area 
or areas exceeding 144 square inches (929 sq. cm.).

The August 2009 VA scars examination noted that the left knee 
scar was linear and horizontal, and measured 10.6 cm x 0.9 cm.  
As such, this scar does not cover an area or areas exceeding 12 
square inches (77 sq. cm.).  In addition, the examination noted 
that there was no adherence to underlying tissue, no irregular 
texture, no atrophy, no shininess, no scaliness, no instability, 
no ulceration, no skin breakdown, no elevation or depression on 
palpation, no hypopigmentation, no hyperpigmentation, no 
induration, no inflexibility, no keloid, no edema, no 
inflammation, and no disfigurement.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  However, the Veteran is already 
service-connected for a left knee disorder that is evaluated on 
the basis of limitation of motion.  Moreover, the August 2009 VA 
scars examination specifically found that there was no limitation 
of motion or function caused by the scar.  

Other considerations

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected left 
hip disorder, right ankle disorder, right knee disorder, and/or 
left knee scar.  However, the Board finds that there were no 
distinctive period(s) where his symptomatology for any of these 
disabilities met or nearly approximated the criteria beyond what 
is already in effect.  Therefore, assigning additional staged 
ratings for such disabilities is not warranted.

The Board notes that the regulations provide that in exceptional 
cases where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the 
case presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  As detailed below, however, the Board concurs with 
the RO's determination that extraschedular consideration is not 
warranted for the Veteran's service-connected left hip disorder, 
right ankle disorder, right knee disorder, and/or left knee scar.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra- schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected low back 
disorder with the established criteria found in the rating 
schedule.  Here, the competent medical and other evidence of 
record, to include the Veteran's own contentions, reflect his 
service-connected left hip, right ankle, and right knee primarily 
manifested by pain and resulting limitation of motion.  In 
addition, his service-connected left knee scar is manifested by 
being tender and painful on objective evaluation.  Such 
symptomatology is fully addressed by the rating criteria under 
which these service-connected disabilities are currently rated.  
There are no additional symptoms of these service-connected 
disabilities that are not addressed by the rating schedule.  
Therefore, the Board finds that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology for 
these service-connected disabilities.  As such, the Board finds 
that the rating schedule is adequate to evaluate the Veteran's 
disability picture. Moreover, other than the left hip replacement 
surgery, it does not appear that the Veteran has been 
hospitalized during this period for the service-connected 
disabilities that are the subject of this appeal.  His left hip 
replacement surgery is adequately reflected by the 100 percent 
rating that was in effect for this period.  The record also does 
not indicate marked interference with employment.  Consequently, 
the Board concludes that consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  

Lastly, the Board notes that, in Rice, supra, the Court held that 
a claim for a TDIU is part of an increased rating claim when such 
claim is expressly raised by the Veteran or reasonably raised by 
the record.  However, as detailed below, despite the Veteran's 
complaints of pain, there is little if any actual functional 
impairment attributable to the service-connected left hip 
disorder, right ankle disorder, right knee disorder, and/or left 
knee scar.  Therefore, the Board is of the opinion that any 
occupational impairment due to these disabilities has been 
adequately compensation by the current schedular ratings.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).

The Board also notes that while the Veteran is not currently 
working, the August 2009 VA medical examination reflects he is 
currently in school to study health information management and is 
expected to graduate in December 2010.  The record does not 
reflect these disabilities, in and of themselves, prevented him 
from obtaining and/or maintaining substantially gainful 
employment prior to his school as he was employed during this 
time in various positions for a number of years.  

For these reasons, the Board finds that a TDIU is not warranted 
due to the Veteran's service-connected left hip disorder, right 
ankle disorder, right knee disorder, and/or left knee scar, 
either separately or together.  Nevertheless, the Board notes 
that it is not addressing whether these disabilities, combined 
with his other service-connected disabilities, would warrant 
consideration of a TDIU.  As detailed in the Introduction, this 
matter has been referred to the RO for appropriate action.
Conclusion

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's current 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal must be 
denied.


ORDER

Entitlement to a higher disability rating for a left hip 
disorder, which was rated as 10 percent from February 6, 2002, at 
100 percent from October 2, 2005, and at 30 percent from January 
1, 2007, is denied.

Entitlement to a disability rating in excess of 10 percent for a 
right ankle disorder is denied.

Entitlement to a disability rating in excess of 10 percent for a 
right knee disorder is denied.

Entitlement to a disability rating in excess of 10 percent for a 
left knee scar is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


